 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20      PageID.1   Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MAURICE LAMBERT,

            Plaintiff,                                COMPLAINT

vs.

RAZOR CAPITAL, LLC, and
TATA & KIRLIN ASSOCAITES Inc.,

            Defendants.



                                 COMPLAINT

      NOW COMES Plaintiff MAURICE LAMBERT, represented by his attorney,

Sean R. O’Mara of the O’Mara Law Firm, PC states:

                               INTRODUCTION

1.    This is an action for damages, brought by a consumer against debt collectors

for several violations of the Fair Debt Collection Practices Act, (FDCPA) 15 U.S.C.

§ 1692 et seq, and Michigan Regulation of Collection Practices Act (“RCPA”),

M.C.L. § 445.251 et seq.

2.    The Defendants, RaZor Capital, LLC and Tata & Kirlin Associates Inc,

together in this case have: unlawfully pursued Mr. Lambert to collect an

extinguished consumer debt in violation of 15 U.S.C. § 1692e(2),(5) and 15 U.S.C.

U.S.C. § 1692f; continued collection despite having knowledge this debt was
                                    Page 1 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20         PageID.2    Page 2 of 16




extinguished; and continue collections despite Mr. Lambert’s pleadings that he does

not owe this debt in violation of 15 U.S.C. § 1692e(5) and 15 U.S.C. U.S.C. § 1692f.

3.    Under the FDCPA, a “debt collector” is any person who uses any

instrumentality of interstate commerce or the mails in any business the principal

purpose for which is the collection of any debts, or who regularly collect or attempt

to collect, directly or indirectly, debts owed or due or asserted to be owed or due to

another. 15 U.S.C. § 1692a(6). Defendants here are debt collectors seeking payment

on debts that were in default when obtained for collection. Schlosser v Fairbanks

Capital Corp., 323 F.3d 535, 536 (7th Cir. 2003) Defendants here are debt collectors

their business is solely debt collection.

4.    The FDCPA regulates the behavior of collection agencies attempting to

collect on a debt on behalf of another. The United States Congress has found

abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors, and has determined that abusive debt collection

practices contribute to a number of personal bankruptcies, marital instability, loss of

jobs, and invasions of individual privacy. Congress enacted the FDCPA to eliminate

abusive debt collection practices by debt collectors to ensure that those debt

collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged, and to promote uniform State action to protect

consumers against debt collection abuses. 15 U.S.C. § 1692(a) – (e).


                                       Page 2 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20        PageID.3    Page 3 of 16




5.    The FDCPA is a strict liability statute, which provides for actual and statutory

damages upon the showing of a violation. The Sixth Circuit has held that whether a

debt collector’s conduct violates the FDCPA should be judged from the standpoint

of the “least sophisticated consumer.” Harvey v. Great Seneca Fin. Corp., 453 F.3d

324, 329 (6th Cir. 2006). This standard ensures “that the FDCPA protects all

consumers, the gullible as well as the shrewd.” Kistner v. Law Offices of Michael P.

Margelefsky, LLC, 518 F.3d 433, 438 (6th Cir. 2008).

6.    The RCPA, like the FDCPA, prohibits debt collectors form using deceptive,

coercive, threatening, abusive, and other repugnant practices for the purpose of

collecting a consumer debt. “The RCPA mirrors the requirements and remedies of

the FDCPA with the same 6th Circuit use of the “least sophisticated consumer”

standard of Kistner, 518 F.3d at 441. McKeown v. Mary Jane M. Elliot P.C. No. 07-

12016-BC, 2007 WL 4326825, at *5 (E.D.Mich. Dec. 10, 2007) (citing Hubbard v.

Nat’l Bond and Collection Assocs., Inc., 126 B.R. 422, 426 (D.Del. 1991).

                                     PARTIES

7.    Plaintiff, MAURICE LAMBERT, is a natural person and a consumer.

8.    At all times relevant to this complaint, Plaintiff resided in the City of

Eastpointe City, County of Macomb State of Michigan.




                                     Page 3 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20       PageID.4      Page 4 of 16




9.    At all times relevant to this complaint, Defendants are debt collectors engaged

in the business of using the mails, telephone, and state courts to collect consumer

debts originally owed to others under the FDCPA.

10.   At all relevant times to this lawsuit, Defendant RaZor Capital, LLC (“Razor

Capital”) is a Minnesota limited liability company, its principal place of business

located in 8000 Norman Center Dr, #806, Bloomington, MN and is a debt collector

/ debt buyer operating in the business of collecting consumer debts.

11.   Defendant Razor Capital is in the business of purchasing consumer debt

portfolios and seeking to collect the associated debts from consumers.

12.   Defendant Razor Capital is not licensed by the State of Michigan to collect

consumer debt in Michigan.

13.   At all relevant times to this lawsuit Defendant Tate & Kirlin Associates

(“TATE & KIRLIN”) is a Pennsylvania Corporation doing business as a debt

collector with its principal place of business being 580 Middletown Blvd., Suite

240, Langhorne, PA 19047.

14.   Defendant Tate &Kirlin is not licensed by the State of Michigan to collect

consumer debt in Michigan.

                          JURISDICTION AND VENUE

15.   This court has federal question jurisdiction under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331 and 1337. This court has


                                     Page 4 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20        PageID.5    Page 5 of 16




supplemental jurisdiction over the related state law claims arising out of the same

nucleus of operative facts which give rise to the federal law claims.

16.   Declaratory relief is available pursuant to 28 U.S.C. §§ 2201, 2202.

17.   Defendant, Razor Capital, is a debt collector / debt buyer operating from

Bloomington, MN, and is a “debt collector” as that term is defined by 15 U.S.C. §

1692(a). Razor Capital transacts business throughout the State of Michigan and in

the Eastern District of Michigan by sending thousands of collection letters and filing

thousands of lawsuits against Michigan Consumers.

18.   Razor Capital is a “regulated person” as the term is defined and used in the

RCPA. Razor Capital is engaged in the business of debt collection as defined by 15

U.S.C. 1692a and is prohibited from engaging in activities that violate 15 U.S.C.

1692 and/or M.C.L. 445.251 et seq.

19.   Defendant,      Tate    &    Kirlin,    is    a   Pennsylvania      corporation

conducting/transacting its collection business in Michigan. Tate & Kirlin uses

interstate commerce and the mails in a business whose principal purpose is the

collection of debt.

20.   Venue is proper pursuant 28 U.S.C. 1391(b)(2).

21.   Tate & Kirlin regularly collects or attempts to collect, directly or indirectly,

debt owed or due or asserted to be owed or due another. Tate & Kirlin is a “debt

collector” as the term is defined and used in the FDCPA. Tate & Kirlin is a


                                     Page 5 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20       PageID.6   Page 6 of 16




“regulated person” as the term is defined and used in the RCPA. Defendant is

engaged in the business of debt collection as defined by 15 U.S.C. 1692(a) and are

prohibited from engaging in activities that violate 15 U.S.C. 1692 and/or M.C.L.

445.251 et seq.

22.   The transactions and occurrences which give rise to this action occurred in

Macomb County, Michigan.

23.   Venue is appropriate in this federal district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to Plaintiff’s claims occurred

within this federal judicial district, and because the Defendants are subject to

personal jurisdiction in the State of Michigan at the time this action is commenced.

24.   Whether a debt collectors’ actions are false, deceptive, or misleading under §

1692e is based on whether the “least sophisticated consumer” would be misled by

defendant’s actions. Wallace v. Washington Mutual Bank, 683 F.3d 323, 327 (6th

Cir. 2012), Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 329 (6th Cir. 2006).

25.   Section 1692e provides: “a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.”

15 U.S.C. § 1692e. To prohibit deceptive practices, the FDCPA, at 15 U.S.C. §

1692e, outlaws the use of false, deceptive, and misleading collection practices and

names a non-exhaustive list of certain per se violations of false and deceptive

collection conduct. 15 U.S.C. § 1692e(1)-(16). Among the per se violations


                                     Page 6 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20        PageID.7    Page 7 of 16




prohibited by that section are using any false representation or deceptive means to

collect or attempt to collect any debt or to obtain information concerning a consumer.

15 U.S.C. § 1692e(10).

                           FACTUAL ALLEGATIONS

26.   Plaintiff’s obligation is a “debt” as defined by the FDPCA and RCPA.

27.   After Plaintiff defaulted on the Debt, the account was transferred, placed,

moved, conveyed, sold or otherwise assigned to Defendant Razor Capital for

collection.

28.   On or about May 30, 2018 Plaintiff’s debt was forever extinguished and Razor

Capital agreed to cease all collection efforts in regards to DTE Energy account

number XXXXXXXXX0010.

29.   Both Razor Capital and Tate & Kirlin were on notice that the debt was

extinguished and that Razor Capital agreed to cease all collection activities on the

account on May 30, 2018.

30.   Defendant Razor Capital through its collection agents at Tate & Kirlin have

continued to pursue collection efforts via telephone and using the interstate mail

service against Plaintiff for DTE Energy account number XXXXXXXXX0010.

31.   At some time subsequent to May 30, 2018, Razor Capital placed DTE Energy

account number XXXXXXXXX0010 with Tate & Kirlin for collections.



                                     Page 7 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20           PageID.8   Page 8 of 16




32.   As an agent of Razor Capital, Tate & Kirlin contacted Plaintiff via on his cell

phone at number numerous times in an attempt to collect this extinguished debt.

33.   As an agent of Razor Capital, Tate & Kirlin sent out collection letters seeking

to collect on DTE Energy account number XXXXXXXXX0010.

34.   Despite the Defendants’ knowledge they had no right to collect this debt,

Defendants still sought to collect on the extinguished debt.

35.   Plaintiff has suffered an injury in fact that is traceable to Defendants’ conduct

and that is likely to be redressed by a favorable decision in this matter.

36.   Specifically, Plaintiff suffered a concrete informational injury collection

harassment as a result of Defendants’ failure to provide truthful information in

connection with its attempt to collect an alleged debt from the Plaintiff, and

Defendants continued attempt to collect the extinguished debt which Razor Capital

had agreed to never attempt to collect on again.

                                     COUNT I:
RAZOR CAPITAL AND TATE & KIRLIN’s VIOLATIONS OF THE FAIR
            DEBT COLLECTION PRACTICES ACT
37.   Plaintiff incorporates by reference all paragraphs of this Complaint as

though fully stated herein.

38.   15 U.S.C. § 1692e provides that:
          a. A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any debt.
             Without limiting the general application of the foregoing, the following
             conduct is a violation of this section:….

                                      Page 8 of 16
 Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20       PageID.9    Page 9 of 16




               i. (2) The false representation of --

                      1. (A) the character, amount, or legal status of any debt; or

              ii. (4) The representation or implication that nonpayment of any debt
                  will result in the arrest or imprisonment of any person or the
                  seizure, garnishment, attachment, or sale of any property or wages
                  of any person unless such action is lawful and the debt collector
                  or creditor intends to take such action….

             iii. (5) the Threat to take any action that cannot legally be taken or
                  that is not intended to be taken …..

             iv. (8) Communicating or threatening to communicate to any person
                 credit information which is known or which should be known to
                 be false, including the failure to communicate that a disputed debt
                 is disputed…

              v. (10) The use of any false representation or deceptive means to
                 collect or attempt to collect any debt or to obtain information
                 concerning a consumer….

39.   15 U.S.C. § 1692f provides that:
         a. A debt collector may not use unfair or unconscionable means to collect
            or attempt to collect any debt. Without limiting the general application
            of the foregoing, the following conduct is a violation of this section:

               i. (1) The collection of any amount (including any interest, fee,
                  charge, or expense incidental to the principal obligation) unless
                  such amount is expressly authorized by the agreement creating
                  the debt or permitted by law.

40.   15 U.S.C. § 1692c provides that:

         a. (A) Without the prior consent of the consumer given directly to the debt
            collector or the express permission of a court of competent jurisdiction,
            a debt collector may not communicate with a consumer in connection
            with the collection of any debt-

               i. (2) if the debt collector knows the consumer is represented by an
                  attorney with respect to such debt and has knowledge of, or can
                  readily ascertain, such attorney’s name and address, unless the
                                     Page 9 of 16
Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20         PageID.10   Page 10 of 16




                   attorney fails to respond within a reasonable period of time to a
                   communication from the debt collector or unless the attorney
                   consents to direct communication with the consumer….

41.   Defendants have violated the FDCPA and RCPA in their concerted attempts

to collect an extinguished debt. Defendant’s acts in attempting to collect a DTE

Energy Account XXXXXXXXX0010 from the Plaintiff is not permitted by law, and

falsely represented the character, amount, or legal status of a debt.

42.   Defendants violated the FDCPA. Defendants’ violations with respect to their

practice of continuing to collect on an extinguished consumer debt are, but are not

limited to, the following:

          a. Using false, deceptive, and misleading representations or means in

             connection with the collection of any debt in violation of 15 U.S.C. §

             1692e;

          b. Making false, deceptive and misleading representations concerning the

             character, amount, or legal status of any debt in violation of 15 U.S.C.

             § 1692e(2)(A);

          c. Using false representations and/or deceptive        means to collect or

             attempt to collect any debt or to obtain information concerning a

             consumer in violation of 15 U.S.C. § 1692e(10); and

          d. Using an unfair or unconscionable means to collect or attempt to collect

             any debt in violation of 15 U.S.C. § 1692e(4) and 15 U.S.C. § 1692f(1)


                                     Page 10 of 16
Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20     PageID.11   Page 11 of 16




  43.As a result of Defendant Razor Capital, the Razor Capital has violated:

        a. 15 U.S.C. § 1692c(a)(2)

        b. 15 U.S.C. § 1692d.

        c. 15 U.S.C. §1692e.

        d. 15 U.S.C. §1692e(2)(A).

        e. 15 U.S.C. §1692e(5).

        f. 15 U.S.C. §1692e(8).

        g. 15 U.S.C. §1692e(10).

        h. 15 U.S.C. §1692f.

        i. 15 U.S.C. §1692f(1).

  44.As a result of Defendant TATE & KIRLIN’s actions, TATE & KIRLIN has

     violated:

        a. 15 U.S.C. § 1692c(a)(2)

        b. 15 U.S.C. § 1692d.

        c. 15 U.S.C. §1692e.

        d. 15 U.S.C. §1692e(2)(A).

        e. 15 U.S.C. §1692e(5).

        f. 15 U.S.C. §1692e(8).

        g. 15 U.S.C. §1692e(10).

        h. 15 U.S.C. §1692f.


                                   Page 11 of 16
Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20         PageID.12    Page 12 of 16




           i. 15 U.S.C. §1692f(1).

      WHEREFORE, Plaintiff seeks:

        a) A judgment against RAZOR CAPITAL LLC for Actual Damages for

           Plaintiff pursuant to 15 U.S.C. 1692k(a)(1); Statutory Damages in an

           amount of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); Costs and

           reasonable attorney’s fees pursuant to 15 U.S.C. 1692k(a)(3); and Such

           further relief as the court deems just and proper; and

        b) A judgment against TATE & KIRLIN for Actual Damages for Plaintiff

           pursuant to 15 U.S.C. 1692k(a)(1); Statutory Damages in an amount of

           $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); Costs and reasonable

           attorney’s fees pursuant to 15 U.S.C. 1692k(a)(3); and Such further relief

           as the court deems just and proper.

                                       COUNT II:
        RAZOR CAPITAL AND TATE & KIRLIN’s VIOLATION OF THE
        MICHIGAN REGULATION OF COLLECTION PRACTICES ACT
                           MCL § 445.252


45.     Plaintiff incorporates the preceding allegations by reference.

46.     Razor Capital is a “Regulated Person” as that term is defined in the Michigan

Regulation of Collection Practices Act (“RCPA”), M.C.L.A. § 445.251.




                                      Page 12 of 16
Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20     PageID.13   Page 13 of 16




47.   TATE & KIRLIN is a “Regulated Person” as that term is defined in the

Michigan Collection Practices Act (“RCPA”), at M.C.L.A. § 445.251.

48.   Plaintiff, MAURICE LAMBERT is a “Consumer” as that term is defined in

M.C.L.A. § 445.251.

49.   Razor Capital by and through its collection agents at TATE & KIRLIN

foregoing acts in attempting to collect the alleged debt violated M.C.L.A. §

445.252(e)&(f)(i),(ii).

50.   Razor Capital by and through its collection agents at TATE & KIRLIN

willfully pursued collections against Plaintiff despite having knowledge that this

debt was extinguished and non-collectable.

51.   On numerous occasions Razor Capital by and through its collection agents at

TATE & KIRLIN pursued collections on an extinguished DTE energy account,

communicated to Plaintiff that the account was due and owing and misrepresented

the legal status of the debt.

52.   Razor Capital has a duty to monitor its collection agents to ensure their

collection practices conform to State and Federal Consumer Protection Laws.

MCLA 445.252(q).

53.   TATE & KIRLIN has a duty to monitor its collection agents to ensure their

collection practices conform to State and Federal Consumer Protection Laws.

MCLA 445.252(q)


                                   Page 13 of 16
Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20        PageID.14   Page 14 of 16




54.   Both Defendants have violated the RCPA. Defendant’s violations of the

RCPA include, but are not limited to, the following:

         a. Defendants violated MCLA 445.252(e) by making an inaccurate,

            misleading, untrue or deceptive statement or claim in communication

            to collect a debt as mentioned above;

         b. Defendants violated MCLA 445.252(f) by misrepresenting in a

            communication with a debtor any of the following:

               i. The legal status of a legal action being taken or threatened.

              ii. The legal rights of the creditor of debtor by filing two lawsuits

                  involving the same debt.

         c. Defendants have violated MCLA 445.252(q) by failing to implement a

            procedure designed to prevent a violation by an employee sending

            collection letters to debtors with inflated balances.

         d. Defendants have violated MCLA 445.252(a) by communicating with a

            debtor in a misleading or deceptive manner when they inflated the

            balance.

55.   Mr. Lambert has suffered damages as a result of these violations of the RCPA.

56.   Razor Capital violations of the RCPA were willful.

57.   TATE & KIRLIN’s violations of the RCPA were willful.




                                    Page 14 of 16
Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20          PageID.15    Page 15 of 16




58.      Mr. Lambert seeks actual and statutory damages, attorney fees, costs, and

equitable relief to prevent the course of conduct from continuing into the future.

      WHEREFORE, the Plaintiff seeks:

      a) A judgment against Razor Capital for actual and statutory damages in the

         amount of $50.00, trebled to $150.00 for a willful violation pursuant to M.C.L.

         445.257(2); Equitable, declaratory and injunctive relief pursuant to M.C.L.

         445.257(1), including but not limited to, a declaration that Razor Capital

         LLC’s debt collection practices violated the RCPA; reasonable attorney’s fees

         and court costs pursuant to M.C.L. 445.257(2) with judicial sanction; and an

         award providing for all proper relief, including equitable relief, to prevent

         Razor Capital from continuing its deceptive and deceitful practices against

         consumers; and

      b) A judgment against TATE & KIRLIN for actual and statutory damages in the

         amount of $50.00, trebled to $150.00 for a willful violation pursuant to M.C.L.

         445.257(2); Equitable, declaratory and injunctive relief pursuant to M.C.L.

         445.257(1), including but not limited to, a declaration that TIC’s debt

         collection practices violated the RCPA; reasonable attorney’s fees and court

         costs pursuant to M.C.L. 445.257(2) with judicial sanction; and an award

         providing for all proper relief, including equitable relief, to prevent TATE &



                                       Page 15 of 16
Case 5:20-cv-11614-JEL-EAS ECF No. 1 filed 06/19/20        PageID.16       Page 16 of 16




     KIRLIN from continuing its deceptive and deceitful practices against

     consumers.


                                                 Respectfully Submitted,
                                                 O’Mara Law Firm PC


                                                 /s/ Sean R. O’Mara
                                                 Sean R. O’Mara (P76140)
                                                 Attorney for Plaintiff




  Dated: June 18, 202

                                        Respectfully Submitted,

                                        /s/ Sean R. O’Mara
                                        Sean R. O’Mara (P76140)
                                        O’Mara Law Firm PC
                                        21929 E. Nine Mile Road
                                        Saint Clair Shores, MI 48080
                                        P: (586) 200-6404
                                        F: (586) 445.2399
                                        E: omaralawfirmpc@gmail.com



                                 Page 16 of 16
